UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7871


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROY PATRICK SARGEANT, a/k/a Sarge, a/k/a Cee,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:04-cr-00898-JFA-1, 0:08-cv-70137-JFA)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Patrick Sargeant, Appellant Pro Se.   Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roy       Patrick     Sargeant            seeks    to    appeal       the    district

court’s    order       denying        relief          on      his    28     U.S.C.A.       § 2255

(West Supp. 2009) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                        A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”          28    U.S.C.          § 2253(c)(2)        (2006).       A

prisoner        satisfies        this        standard          by    demonstrating            that

reasonable       jurists    would        find         that     any    assessment         of    the

constitutional        claims     by     the       district      court       is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Sargeant has

not made the requisite showing.                       Accordingly, we deny Sargeant’s

motion    for     a    certificate           of    appealability          and     dismiss     the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately            presented         in     the    materials

before    the    court     and    argument            would    not    aid      the     decisional

process.

                                                                                        DISMISSED



                                                  2